AO 2458 (Rev 02/18)   Judgment in a Cnmmal Case
                      Sheet 1



                                       UNITED STATES DISTRICT COURT
                                  Eastern District of Pennsylvania
                                                   )
         UNITED STATES OF AMERICA                  )    JUDGMENT IN A CRIMINAL CASE
                      v.                           )
                                                   )
                                                   )    Case Number:         DPAE2: 17CR000342-001
                JEAN SEROME   NOV' 28              )           2018
                                                        USM Number:          90608-053
                                                   )
                                                   )    MICHAEL R. SHAPIRO
                                                   )    Defendant's Attorney
THE DEFENDANT:
[8l pleaded guilty to count(s) -
                               ls THRU 4s
                                 -----------------                                                                         -------
D   pleaded nolo contendere to count(s)
                                             ------ -- - -------                                   --------------
    which was accepted bv the court.

D   was found guilty on count(s)
    after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section                 Nature of Offense                                                        Offense Ended             Count
18:924(a)(l)(A)                 False Statements to Federal Firearms Dealer                                 9/27/16                  1-4




       The defendant is sentenced as provided in pages 2 through               7        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

0   The defendant has been found not guilty on count(s)

D   Count(s)                               ____ 0         is     0    are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and Cnited States attorney of material changes in economic circumstances.

                                                                        NOVEMBER_JO, 2011L_ _ _ _
                                                                        Date of lmoos1uon of Judgment




                                                                       J. -
                                                                       -  Ct..:RTIS
                                                                            ----    JOYNER
                                                                                     ---           USDJ - EDPA
                                                                                                            -------------
                                                                        Name and Title of Judge



                                                                        ~i_gned_: _ ~ J[,/~Dl'Y__
                                                                        Date
AO 2458 (Rev 02/18)   Judgment m Crumnal Case
                      Sheet 2 - Impnsonment
                                                                                                   Judgment - Page        2   of   7
 DEFENDANT:                 JEANSEROME
 CASE NUMBER:               17-342-1


                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for: 6 months


                                                     TOTAL TERM OF SIX (6) MONTHS.



      [81 The court makes the following recommendations to the Bureau of Prisons:
          Court recommends defendant be housed at a facility close to family.




      D   The defendant is remanded to the custody of the United States Marshal.

      D   The defendant shall surrender to the United States Marshal for this district:

          D   at                                D    a.m.    D    p.m.     on
                   ----------
          D   as notified by the United States Marshal.

      [81 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          [81 before 2 p.m. on     ~VARY         4, 2019 _ _ _ _

          D   as notified by the United States Marshal.
          D   as notified by the Probation or Pretrial Services Office.



                                                                   RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                          to

 at                                       _ _ _ , with a certified copy of this judgment.


                                                                                                  t;NITRD STATES MARSHAL




                                                                          By
                                                                                               DEPUTY UNITED STATES MARSHAL
AO 245B (Rev 02/18) Judgment ma Cnlillnal Case
                     Sheet 3 - - Supervised Release
                                                                                                      Judgment-Page_    3 _    of   _ _ ?__ __
DEFENDANT:                 JEANSEROME
CASE NUMBER:                17-342-1
                                                       SUPERVISED RELEASE

Upon release from impnsonment, you will be on supervised release for a term of: 3 years

                                                      TOTAL TERM OF THREE (3) YEARS




                                                      MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              0  The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
 4.    0 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
 5.    [8J You must cooperate in the collection of DNA as directed by the probat10n officer. (check if applicable)
 6.    0    You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    0    You must participate in an approved program for domestic violence. (check if applicable)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 2458 (Rev. 02!18)   Judgment ma Cnmmal Case
                       Sheet 3A - Supervised Release
                                                                                              Judgment-Page _ _4 ___ of . _ _         7_
DEFENDANT:                   JEANSEROME
CASE NUMBER:                 17-342-1

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
      10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only

A C.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these condit10ns. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uSCQ!lrts.goy.


Defendant's Signature                                                                                   Date
AO 245B(Rev 02/18)   Judgment ma Crurunal Case
                     Sheet 3D - Supervised Release
                                                                                                       J ud11;ment-Pa11;e    5     of        7
                                                                                                                            -- -
DEFENDANT:               JEAN SEROME
CASE NUMBER:             17-342-1

                                       SPECIAL CONDITIONS OF SUPERVISION

The defendant is to be confined to his residence for a period of six months commencing at the direction of the U.S. Probation Office and
as soon as practicable. The defendant shall be required to be at his residence at all times except for approved absences for gainful
employment, community service, religious services, medical care, educational or training programs and at other such time as may be
specifically authorized by the U.S. Probation Office. The defendant shall comply with the conditions of location monitoring, which
program may include an electronic monitoring device or voice identification. The defendant shall permit the probation officer access to
the residence at all times and maintain a telephone at the residence without any custom services or portable, cordless equipment. The
defendant shall comply with any other specific conditions of home confinement as the probation officer requires. The defendant shall
pay the costs of electronic monitoring.

The defendant shall participate in a mental health program for evaluation and/or counseling if required and abide by the rules of such
program until satisfactorily discharged.

The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income tax returns
upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the investigation of his
financial dealings and shall provide truthful monthly statements of his income.

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval of the
probation officer, unless the defendant is in compliance with a payment schedule for any fine or restitution obligation. The defendant
shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or restitution obligation or otherwise has the
express approval of the Court.

The defendant shall cooperate with Immigration and Customs Enforcement to resolve any problems with the defendant's status in the
United States. The defendant shall provide truthful information and abide by the rules and regulations of the Bureau of Immigration and
Customs Enforcement. If deported, the defendant shall not re-enter the United States without the written permission of the Attorney
General. If the defendant re-enters the United States, the defendant shall report in person to the nearest U.S. Probation Office within 48
hours.
AO 245B (Rev. 02/18)   Judgment ma Cnmmal Case
                       Sheet S -- Cnmmal Monetary Penalties
                                                                                                          Judgment - Page _6__        of        7
 DEFENDANT:                       JEANSEROME
 CASE NUMBER:                     17-342-1
                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                    Assessment                    JVTA Assessment*                     Fine                       Restitution
 TOTALS           $ 400.00                    $                                      $ 400.00                 $



 D     The determination of restitution is deferred                    .• An Amended Judgment in a Criminal Case          (AO 245CJ   will be entered
 until after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise m
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

 Name of Payee                               Total Loss**                             Restitution Ordered                   Priority or Percentage




 TOTALS                              $ -----                                     $

 0     Restitution amount ordered pursuant to plea agreement $ - - - - - - - - - - -

 0     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in ful1 before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 0     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       O     the interest requirement is waived for            D       fin   0   restitution.

       D     the interest requirement for         D     fine       0    restitution is modified as follows:

  * Justice for Victims of Trafficking Act of 2015, Pub. L No. 114-22.
  ** Findings for the total amount of losses are required under Chapters 109A, 110, l IOA, and 113A of Title 18 for offenses committed on
     or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18)   Judgment ma Cnmmal C..ase
                       Sheet 6 - - Schedule of Pavments
                                                                                                         Judgment - Page     7     of          7
 DEFENDANT:                 JEA'l\l SEROME
 CASE NUMBER:               17-342-1


                                                          SCHEDULE OF PAYMENTS
 Having assessed the defendant's ability to pay, payment of the total crimmal monetary penalties is due as follows:

A      ~ Lump sum payment of$ _ 800.00                         due immediately, the fine shall be paid in full within 60 days.

             0   not later than                                    , or
             0   in accordance with      0     C    0     D,   0    E, or    0    Fbelow; or

 B     0     Payment to begin immediately (may be combined with             OC,       0 D, or     0 F below); or
 C     0     Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                           (e.g., months or years}, to commence         _____ (e.g, 30 or 60 days) after the date of this judgment; or

 D     0     Payment in equal      ______ (e.g., weekly, monthly, quarterly) installments of $               _ _ _ _ over a period of
                           (e. g, months or years), to commence         _ _(e.g, 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E     O     Payment during the term of supervised release will commence within                (e.J?, 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     t8l   Special instructions regarding the payment of criminal monetary penalties:
             The defendant shall notify the United States Attorney for this district within 30 days of any change of mailing address or
             residence that occurs while any portion of the restitution remains unpaid.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 0     Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




 0     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 [8l   The defendant shall forfeit the defendant's interest in the following property to the United States:
      Sterling, Model 302, .25 caliber pistol, serial #Sl 9041; Ruger, Model LCP, .380 caliber pistol, serial #371418642;
       Denali, .380 caliber pistol, serial #K02695; SKYY Industries, Model CPX-2, 9mm pistol serial #387692;
       Hi-Point, Model JHP, .45 caliber pistol, serial #X4306413 and Jimenez Arms Model JA380, .380 caliber pistol serial #266994
 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
